            Case 1:16-cr-00692-JMF Document 496 Filed 09/09/20 Page 1 of 1




                                                                            September 5, 2020

 Via ECF
 Honorable Jesse M. Furman
 United State District Judge
 United States District Court
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square, Room 1105
 New York, NY 10007

          Re: United States of America v. Sergejs Logins
              S8 16 Cr. 692 (JMF)

 Your Honor:

         We write to request that the Court extend Mr. Logins’s surrender date, now set for
 September 10, see ECF # 494, to October 10. The Government consents to this request. The
 compelling circumstances that led to Mr. Logins’s release persist, 1 and Mr. Logins has complied
 with his release conditions. As the past five months have shown, Mr. Logins, and the community,
 are safest if he remains on pretrial release, and he poses no risk of flight.

          We appreciate the Court’s attention to this request.

                                                                         Respectfully submitted,
Application GRANTED. The Clerk of Court is directed to
terminate Doc. #495. SO ORDERED.                                                /s/
                                                                         Michael W. Martin
                                                                         Ian Weinstein
                                                                         Lincoln Square Legal Services, Inc.
                                                                         Attorneys for Mr. Sergejs Logins
                 September 8, 2020
 cc:      Matthew Hellman, Esq.
          Assistant United States Attorney
          By Email and ECF



 1
  If the Court would prefer counsel to elaborate on the compelling circumstances that are particular to Mr. Logins, as
 well as to his last facility of incarceration, the Metropolitan Detention Center, we are prepared to do so.
